Citation Nr: 1721359	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-22 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The Veteran's bilateral knee disabilities are related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria to establish service connection for left knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to prevail, the Veteran need only show that there is an approximate balance of positive and negative evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds service connection for the Veteran's bilateral knee disabilities are warranted because he satisfies the three required elements.  Although he has different diagnoses for his knees, they are related to the same in-service occurrence, jumping from helicopters.  

First, the Veteran has a current diagnosis for both knees.  In the right knee, he has a complex degenerative lateral meniscus tear, intra-articular osteochondral loose body, chondromalacia patella, and subcutaneous neoplasm.  See August 2009 Hillcrest Baptist Medical Center records.  He has patellofemoral pain syndrome in his left knee.  See June 2011 VA Examination.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his bilateral knee disabilities to jumping out of helicopters, which would land six to eight feet off the ground during service.  While making these jumps he was carrying a machine gun and ammunition.  He is competent to report these incidents as he would have personally experienced difficulty of making those jumps.  The Board has no reason to doubt the credibility of his statements.  The Veteran and his wife provided competent and credible testimony at the hearing.  Accordingly, the Veteran satisfies the second element - an in-service incurrence.  

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's current bilateral knee disabilities are related to service.  

In December 2010, Dr. J.E. provided a positive opinion that the Veteran could have sustained microtrauma type injuries to his knee during service, which could have contributed to his current disabilities.  

In June 2011, a VA examiner found the Veteran's bilateral knee disability less likely than not related to service because the Veteran did not seek any treatment for his knee pain during service and he only sought treatment in 2009.  

Research shows lifting and carrying heavy equipment is a potential source of musculoskeletal trauma.  U.S. Army Public Health Center, HAZARD CATEGORY - MUSCULOSKELETAL TRAUMA (May 31, 3017), https://phc.amedd.army.mil/topics/workplacehealth/hha/Pages/HazardCategory-MusculoskeletalTrauma.aspx.   In addition, load carriage is a commonly cited factor in musculoskeletal injuries.  Andersen, Kimberley A. et al. "Musculoskeletal Lower Limb Injury Risk in Army Populations." Sports Medicine - Open 2 (2016): 22. PMC. Web.  31 May 2017.  

Here, the Veteran was engaged in carrying heavy machine guns and ammunition.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral knee disabilities has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities are related to service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for his bilateral knee disabilities is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection is granted for right knee disability.

Service connection is granted for left knee disability.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


